DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed October 7, 2021.   Claims 1-19 are pending and an action on the merits is as follows.	
Objection to the specification has been withdrawn.
Objection to claims 1, 6 and 13-16 have been withdrawn.
Rejections of claims 1-3, 5-11, 13, 14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 4 includes the limitation “and allocates the serving sector in dependency of”.  However there is a lack of antecedent basis for “the serving sector” as the claims previously describe multiple serving sectors.  It is unclear which of the multiple serving sectors applicants intend to reference.  For examining purposes, this limitation is interpreted as stating “and allocates a serving sector in dependency of”.
Claims 12 and 15 depend from claim 4 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 9, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suihkonen et al. (US 8,205,722 B2).
Claim 1: Suihkonen et al. discloses an elevator control method for an elevator system, comprising elevator cars movable in an elevator shaft of a building (column 7 lines 54-55).  A recording means continuously records usage data (travel events) over a 
Claim 3: Suihkonen et al. discloses an elevator control method as stated above, where the recording means records usage data for the elevator cars including destination floor (destination call information) (column 5 line 59 through column 6 line 4).
Claim 4: Suihkonen et al. discloses an elevator control method as stated above, where the evaluation-analysis of the car-logbook-data combines parameters recorded by the recording means and allocates the serving sector in dependency of a forecast, and therefore probability of occurrence, of a serving call (column 7 lines 59-65).
Claims 6, 14 and 15: Suihkonen et al. discloses an elevator control method as stated above, where the elevator system comprises two groups of cars (elevator groups A, B), each group comprises a plurality of cars (A1, A2) (column 7 lines 33-39).
Claims 9: Suihkonen et al. discloses an elevator control method as stated above, where the evaluation-analysis of the car-logbook-data is disclosed in Suihkonen et al. to combine parameters recorded by the recording means and divides the elevator cars into the separate serving sectors based on a forecast, and therefore probability of occurrence, of a serving call (column 7 lines 59-65).
Claims 17: Suihkonen et al. discloses an elevator control method as stated above, where the elevator cars are divided into the serving sectors based on a type of occupancy (level of traffic intensity) of the floors of the building (column 7 lines 48-65).
Claims 18: Suihkonen et al. discloses an elevator control method as stated above, where the serving sectors are adjusted based on a change of the occupancy of the building (column 7 lines 48-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Suihkonen et al. (US 8,205,722 B2).
Claim 19: Suihkonen et al. discloses an elevator control method as stated above, where each elevator group includes a recording means to continuously record usage data for the elevator cars in each elevator group (column 7 lines 58-62).  This reference fails to disclose the continuously recording usage data for each of the elevator cars to be performed by a respective recording means and each recording means to be dedicated to a respective one of the elevator cars.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the continuously recording usage data for each of the elevator cars to be performed by a respective recording means and each recording means to be dedicated to a respective one of the elevator cars since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would allow updated information regarding any elevator that may be out of service, as taught in Suihkonen et al. (column 7 lines 51-53).
Claims 2, 5, 7, 8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suihkonen et al. (US 8,205,722 B2) in view of Armistead (US 9,725,279 B2).
Claim 2: Suihkonen et al. discloses an elevator control method as stated above, where the recording means records elevator cars usage data comprising parameters of usage by users within a building (column 7 lines 59-62).  This reference fails to disclose the users to be tenants of a building.
However Armistead teaches an elevator control method, where car usage data is recorded comprising parameters of an elevator usage relating to traffic history by 
Given the teachings of Armistead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control method disclosed in Suihkonen et al. with providing the users to be tenants of a building.  Doing so would “make it possible to distinguish elevator travel of the primary occupants of certain floors of a building from casual, or secondary, travelers (e.g., couriers, building management)” as taught in Armistead (column 4 lines 15-18) in order to provide more “accurate, detailed and collective elevator traffic information” (column 3 lines 19-20).
Claims 5, 11 and 12: Suihkonen et al. discloses an elevator control method as stated above, where the elevator controller allocates each elevator car for serving users at a minimum of time (column 3 lines 41-42).  This reference fails to disclose the users to be tenants.
However Armistead teaches an elevator control method, where car usage data is recorded comprising parameters of an elevator usage relating to traffic history by elevator users (individuals) (column 3 lines 53-55), such as tenants (column 4 lines 11-13).
Given the teachings of Armistead, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control method disclosed in Suihkonen et al. with providing the users to be tenants.  Doing so would “make it possible to distinguish elevator travel of the primary occupants of certain floors of a building from casual, or secondary, travelers (e.g., 
Claim 7: Suihkonen et al. modified by Armistead discloses an elevator control method as stated above, where the recording means records usage data for the elevator cars including destination floor (destination call information) (column 5 line 59 through column 6 line 4).
Claims 8: Suihkonen et al. modified by Armistead discloses an elevator control method as stated above, where the evaluation-analysis of the car-logbook-data is disclosed in Suihkonen et al. to combine parameters recorded by the recording means and divides the elevator cars into the separate serving sectors based on a forecast, and therefore probability of occurrence, of a serving call (column 7 lines 59-65).
Claim 10: Suihkonen et al. modified by Armistead discloses an elevator control method where users of the elevator are tenants, as stated above.  The elevator controller is disclosed in Suihkonen et al. to allocate each car for serving users at a minimum of time (column 3 lines 41-42).  
Claims 13 and 16: Suihkonen et al. modified by Armistead discloses an elevator control method as stated above, where the elevator system is disclosed in Suihkonen et al. to comprise two groups of cars (elevator groups A, B), each group comprises a plurality of cars (A1, A2) (column 7 lines 33-39).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 6, 2022